CASE 0:21-cv-01332-PJS-DTS Doc. 48-1 Filed 08/25/21 Page 1 of 7




                Exhibit A
        CASE 0:21-cv-01332-PJS-DTS Doc. 48-1 Filed 08/25/21 Page 2 of 7




                    IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
 MY PILLOW, INC.,
                 Plaintiff,                                 Case No. 21-cv-01015
          vs.
 US DOMINION, INC., DOMINION
 VOTING SYSTEMS, INC., and
 DOMINION VOTING SYSTEMS
 CORPORATION,
                 Defendants.
  and
 MICHAEL J. LINDELL,
                 Plaintiff,
          vs.
                                                            Case No. 21-cv-01332
 US DOMINION, INC., DOMINION
 VOTING SYSTEMS, INC., DOMINION
 VOTING SYSTEMS CORPORATION,
 SMARTMATIC USA CORP.,
 SMARTMATIC INTERNATIONAL
 HOLDING B.V., and SGO
 CORPORATION LIMITED,
                 Defendants.

                      STIPULATION TO TRANSFER CASES
                TO THE DISTRICT OF THE DISTRICT OF COLUMBIA

        WHEREAS, on February 22, 2021, U.S. Dominion, Inc., Dominion Voting

Systems, Inc. and Dominion Voting Systems Corporation (collectively, “Dominion”) filed

suit against My Pillow, Inc. (“MyPillow”) and Michael J. Lindell (“Lindell”) in Cause No.

1:21-cv-0445-CJN in the United States District Court for the District of Columbia (the

“Dominion Lawsuit” at Dkt. No. 1); and

        WHEREAS, on April 19, 2021, MyPillow filed suit against Dominion in Cause No.

0:21-cv-01015-PJS-DTS in the United States District Court for the District of Minnesota
        CASE 0:21-cv-01332-PJS-DTS Doc. 48-1 Filed 08/25/21 Page 3 of 7




(the “MyPillow Lawsuit” at Dkt. No. 1); and

       WHEREAS, on April 19, 2021, MyPillow filed a Motion to Dismiss the Dominion

Lawsuit (Dominion Lawsuit at Dkt. No. 30); and

       WHEREAS, on April 23, 2021, Lindell filed a Motion to Dismiss the Dominion

Lawsuit (Dominion Lawsuit at Dkt. No. 34); and

       WHEREAS, on June 3, 2021, Lindell filed suit against Smartmatic USA Corp.,

Smartmatic International Holding B.V., and SGO Corporation Limited (collectively,

“Smartmatic”) and Dominion in Cause No. 0:21-cv-01332-PJS-DTS in the United States

District Court for the District of Minnesota (the “Lindell Lawsuit” at Dkt. No. 1); and

       WHEREAS, on July 6 and 7, 2021, the Court stayed the MyPillow Lawsuit and the

Lindell Lawsuit pending a ruling from the United States District Court for the District of

Columbia on Motions to Dismiss the Dominion Lawsuit (MyPillow Lawsuit at Dkt. No.

49; Lindell Lawsuit at Dkt. No. 19); and

       WHEREAS, on August 11, 2021, the United States District Court for the District of

Columbia, Nichols, J., denied the Motions to Dismiss the Dominion Lawsuit filed by

MyPillow and Lindell (Dominion Lawsuit at Dkt. Nos. 53-54; collectively, the “DC

Dismissal Order”); and

       WHEREAS, on August 20, 2021, the United States District Court for the District of

Minnesota, Schiltz, J., held a status conference in the MyPillow Lawsuit and the Lindell

Lawsuit and requested that the Parties confer about a stipulation to transfer the MyPillow

Lawsuit and the Lindell Lawsuit to the United States District Court for the District of the

District of Columbia; and

       WHEREAS, the Parties have conferred in accordance with the Court’s request.

                                               2
       CASE 0:21-cv-01332-PJS-DTS Doc. 48-1 Filed 08/25/21 Page 4 of 7




      THEREFORE, the Parties, by and through their respective counsel, hereby stipulate

and agree as follows:

      1.     The My Pillow Lawsuit and the Lindell Lawsuit shall be transferred to the
             United States District Court for the District of Columbia;

      2.     The Dominion Defendants and Smartmatic Defendants stipulate that the
             District for the District of Columbia is an appropriate venue for both the My
             Pillow Lawsuit and the Lindell Lawsuit;

      3.     Except for Paragraph 2 above, the Dominion Defendants and the Smartmatic
             Defendants do not waive—and expressly preserve—the right to challenge
             the above captioned actions on any grounds, including, but not limited to,
             under Rule 12(b)(6).

      4.     My Pillow and Lindell reserve the right to seek transfer of the My Pillow
             Lawsuit and the Lindell Lawsuit, respectively, back to the District of
             Minnesota in the event that an appeal of the DC Dismissal Order is taken and
             the Dominion Lawsuit is dismissed.

      SO STIPULATED.




                                             3
       CASE 0:21-cv-01332-PJS-DTS Doc. 48-1 Filed 08/25/21 Page 5 of 7




Dated: August 24,
2021

                          By /s/ Andrew D. Parker
                            Andrew D. Parker (MN Bar No. 195042)
                            Joseph A. Pull (MN Bar No. 0386968)
                            Abraham S. Kaplan (MN Bar No. 399507)
                            888 Colwell Building
                            123 N. Third Street
                            Minneapolis, MN 55401
                            Telephone: (612) 355-4100
                            Facsimile: (612) 355-4101
                            parker@parkerdk.com
                            pull@parkerdk.com
                            kaplan@parkerdk.com

                          Counsel for Defendant My Pillow, Inc.


                          /s/ Douglas A. Daniels
                          Alec J. Beck
                          Minnesota State Bar No. 201133
                          225 S. Sixth Street, Suite 2800
                          Minneapolis, Minnesota 55402
                          Telephone: (612) 367-8709
                          Facsimile: (612) 333-6798
                          Email: becklaw2021@gmail.com
                          Douglas A. Daniels
                          Texas State Bar No. 00793579
                          Heath A. Novosad
                          Texas State Bar No. 24037199
                          DANIELS & TREDENNICK, PLLC
                          6363 Woodway Drive, Suite 700
                          Houston, Texas 77057
                          Telephone: (713) 917-0024
                          Facsimile: (713) 917-0026
                          Email: doug.daniels@dtlawyers.com

                          Counsel for Plaintiff Michael J. Lindell


                          s/-RKQ : 8UVX________________________
                          John W. Ursu (#032257)
                          Deborah A. Ellingboe (#026216)
                          Jeffrey P. Justman (#0390413)
                          Erica Abshez Moran (#0400606)
                          FAEGRE DRINKER BIDDLE & REATH LLP
                          2200 Wells Fargo Center
                                          4
CASE 0:21-cv-01332-PJS-DTS Doc. 48-1 Filed 08/25/21 Page 6 of 7




                   90 South Seventh Street
                   Minneapolis, MN 55402-3901
                   Telephone: (612) 766-7000
                   Fax: (612) 766-1600
                   john.ursu@faegredrinker.com
                   debbie.ellingboe@faegredrinker.com
                   jeff.justman@faegredrinker.com
                   erica.moran@faegredrinker.com

                   Laranda M. Walker (admitted pro hac vice)
                   SUSMAN GODFREY LLP
                   1000 Louisiana Street, #5100
                   Houston, Texas 77002
                   (713) 651-9366
                   lwalker@susmangodfrey.com

                   Stephen Shackelford, Jr. (admitted pro hac vice)
                   SUSMAN GODFREY LLP
                   1301 Avenue of the Americas, 32nd Floor
                   New York, NY 10019
                   (212) 336-8330
                   sshackelford@susmangodfrey.com

                   Attorneys for Defendants US Dominion, Inc., Dominion
                   Voting Systems, Inc., and Dominion Voting Systems
                   Corporation

                   /s/ :LOOLDP ( 0DQVNH
                   Christopher K. Larus
                   Minnesota State Bar No. 0226828
                   William E. Manske
                   Minnesota State Bar No. 0392348
                   ROBINS KAPLAN LLP
                   800 LaSalle Avenue, Suite 2800
                   Minneapolis, Minnesota 55402
                   Telephone: 612.349.8500
                   Email: clarus@robinskaplan.com

                   J. Erik Connolly
                   Illinois ARDC No. No. 6269558
                   Nicole E. Wrigley
                   Illinois ARDC No. No. 6278749
                   Martin V. Sinclair, Jr.
                   Illinois ARDC No. No. 6287402
                   BENESCH, FRIEDLANDER, COPLAN & ARONOFF
                   LLP

                                  5
CASE 0:21-cv-01332-PJS-DTS Doc. 48-1 Filed 08/25/21 Page 7 of 7



                   71 South Wacker Drive, Suite 1600
                   Chicago, Illinois 60606-4637
                   Telephone: 312.212.4949
                   Email: msinclair@beneschlaw.com
                   Counsel for Defendants Smartmatic USA Corp.,
                   Smartmatic International Holding B.V., and SGO
                   Corporation Limited




                                 6
